DETAILED ACTION 
 Notice of Pre-AIA  or AIA  Status 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .           

 Status of Claims 
Claims 25-44 are pending in the instant application per claim amendments and remarks filed on 06/29/2021, which consist of system claims, with Claim 25 as the only independent claim.            
This Office Action is a final rejection in response to the claim amendments and the remarks filed on 06/29/2021 by Applicant, with original application on 09 OCTOBER 2019 that is titled:       “Instant Funds Availability Risk Assessment and Real-Time Fraud Alert System and Method”.            
Accordingly, amended Claims 25-44 are now being rejected herein.          

Claims 1-24 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.  Election of Claims 25-44 was confirmed, without traverse, in the reply filed on 06/29/2021 by the Applicant.         

 Claim Rejections - 35 USC § 101 
35 U.S.C. 101 reads as follows:      
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.              

Claims 25-44 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (abstract idea) without significantly more, wherein Claim 25 is an independent system claim with remaining claims dependent on it.           
Analysis                         
Claim 25: Ineligible.                        
The claim recites a series of steps.  The claim is directed to a system reciting a series of steps, which is a statutory category of invention (Step 1--YES).     

The claim is analyzed to determine whether it is directed to a judicial exception.   The claim recites the limitations of determining whether to accelerate a transaction of a holder of a financial item by storing extracted and transformed data files, processor/s configured to receive data, encrypt information, generate a code (for authentication), calculate a risk range value and score, transmit an approval, issue credit to an account holder, update data store and information, and transmit a real-time fraud alert.  In other words, the claim describes a real-time system for invoking a fraud alert notification to a bank prompted by an abandoned deposit following a denied accelerated funding request for a financial item (per Abstract).  These limitations, as drafted, are steps similarly to those of a method that, under its broadest reasonable interpretation, covers Step 2A1--YES).               

Next, the claim is analyzed to determine if it is integrated into a practical application.  The claim recites additional elements of calculating a first acceptable and invoking a second acceptable risk range value. These elements are considered extra-solution activities.  The mobile device and/or teller terminal/machine in the steps are recited at a high level of generality, i.e., as generic processors performing generic computer/s functions of processing data (including calculating first values, creating threshold values, invoking second values, comparing values, transmitting and receiving information over a network).  These generic processors are no more than mere instructions to apply the exception using generic computer/s and/or computer component/s.  Accordingly, these additional elements do not integrate the abstract idea into a practical application, because they do not impose any meaningful limits on practicing the abstract idea.  Thus, the claim is directed to the abstract idea (Step 2A2--NO).             

Next, the claim is analyzed to determine if there are additional elements in this claim that individually, or as an ordered combination, to include the latest claim amendments, ensure that the claim amounts to significantly more than the abstract Step 2A2 above, the additional elements in the claim amount to no more than mere instructions to apply the exception using generic computer/s and/or computer component/s.  The same analysis applies here in Step 2B, i.e., mere instructions to apply an exception using a generic computer and/or computer components over a network cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.  Because the additional elements of calculating a first acceptable and invoking a second acceptable risk range value, were considered to be extra-solution activities in Step 2A, they are re-evaluated in Step 2B to determine if they are more than what is well-understood, routine and conventional in the field.  The disclosure does not provide any indication that the devices (processors) are anything other than generic processors and the Symantec, TLI, and OIP Techs. court decisions (MPEP 2106.05 (d) (II)) indicate that mere collection or receipt of data over a network is a well‐understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here).  Also, the concepts of calculating a first acceptable and invoking a second acceptable risk range value.  Accordingly, a conclusion that the aforementioned extra-solution elements are well-understood, routine and conventional activity is supported under Berkheimer options 2 and 3, respectively.            
Viewing the limitations as an ordered combination does not add anything further than looking at the limitations individually.  When viewed either individually, or as an ordered combination, to include the latest claim amendments, the additional elements do not amount to a claim as a whole that is significantly more than the abstract idea (Step 2B--NO), and the claim is not patent eligible.             

Furthermore, the dependent system claims 26-44 do not resolve the issues raised in the independent Claim 25.            
Therefore, said Claims 25-44 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.               

 Response to Arguments 
Applicant's remarks and claim amendments dated 29 JUNE 2021 with respect to the rejection of amended Claims 25-44 have been carefully considered, but they are not persuasive and do not put these amended claims in a condition ready for Allowance.  Thus, the rejection of amended Claims 25-44 has been maintained as described above.  Additionally, Examiner notes that all of the previous Claim Objections have been withdrawn based on claim amendments.  Thus, the rejection of amended Claims 25-44, as described above, is being maintained herein with some modifications in this Office Action, where needed to provide clarification in response to the Applicant’s claim amendments and remarks.          

In response to the Applicant’s arguments of 06/29/2021 traversing the rejection under 35 USC 101, Examiner respectfully disagrees.  Examiner notes that the instant application provides a business solution to a business problem {see para [0007] of the Specification that states the business problem as ---  “There is a growing need within risk analytics through which an item presented for payment can be instantly decisioned to determine if a customer qualifies for accelerated credit.  Allowing the customer to pay a fee or comply with other terms at time of transaction for accelerated credit to their bank account enables customers to avoid the additional stop and fees associated with alternative providers and create a new revenue stream for the Institution.  The system enables banks to decrease the risk of accepting and advancing payment of an item being returned unpaid by providing a comprehensive risk assessment capability based on bank collected and compiled data associated with bank items, returned items and depositor information stored in bank or third party, non-public, data stores.  With the Instant Funding System, banks are able to offer available funds instantly from items sourced to various entities and presented by a particular customer from with a decreased risk of loss due to unpaid items by tracking and analyzing daily check transactions processed by a particular bank on the previous business day; all returned checks both presented to the bank for deposit (sourced to other institutions) and 

Furthermore, in response to the Applicant’s arguments of 06/29/2021, Examiner notes that the digital encryption limitation is recited at a high level of generality.  In the Applicant’s specification, the Applicant mentions encryption without describing any specifics about the encryption, for example but not limited to, which type pf encryption is used or if Applicant improved the encryption step.  Thus, BRI (Broad and Reasonable Interpretation) of this limitation would include any known encryption technique can be used to implement the encryption step.           

Additionally, the Applicant has argued similarities of independent Claim 25 with Example 40 of the October 2019 PTO guidance as further supporting the applicant’s position that claim amendments of 06/29/2021 overcome the 101 rejection.  In particular, the Applicant asserts that ‘financial loss’ or ‘loss threat’ features are akin to the Claim 1 of said Example 40, and Examiner respectfully disagrees.  That Claim 1 of said Example 40 was deemed eligible not by mere ‘financial loss’ or ‘loss threat’, rather, 

 Examiner Request 
The Examiner requests, in response to this Office Action (OA), support must be shown for language added to any original claims on amendment and any new claims, i.e., indicate support for newly added claim language by specifically pointing to page(s) and line number(s) in the specification and/or drawing figure(s).  This will assist the Examiner in prosecuting this application.  When responding to this OA, the Applicant is 

 Conclusion 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).         
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this Final Action.                

The prior art made of record and not relied upon, listed in Form 892, that is considered pertinent to the Applicant's disclosure and review for not traversing already 
Examiner notes that at least these references were found to teach many of the limitations for a possible rejection under 35 USC 103 ---      
Pub. No. US 2015/ 0142545 filed by Ceribelli et al. 
Pub. No. US 2013/ 0030993 filed by Peace et al. 
Pub. No. US 2011/ 0281630 filed by Omar, Ralph Mahmoud
Pub. No. US 2008/ 0183519 filed by King et al.       

The Examiner has pointed out particular references contained in the prior art of 
record in the body of this action for the convenience of the Applicant.  Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well.  The Applicant should consider the entire prior art as applicable as to the limitations of the claims.  It is respectfully requested from the Applicant, in preparing the response, to consider fully the entire references as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.           

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Sanjeev Malhotra whose telephone number is (571) 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, the Applicant is encouraged to contact the Examiner directly.            
If attempts to reach the Examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Kalinowski, can be reached on (571) 272-6771.  The facsimile/fax phone number for the organization, where this application or proceeding is assigned, is 571-273-8300.          
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.        


 Electronic Communications 
Prior to initiating the first e-mail correspondence with an Examiner, Applicant is responsible for filing a written statement with the USPTO in accordance with MPEP §502.03 II.  All received e-mail messages including e-mail attachments shall be placed 

 /S.M./        Examiner, Art Unit 3691          sanjeev.malhotra@uspto.gov         

/ALEXANDER G KALINOWSKI/Supervisory Patent Examiner, Art Unit 3691